               Case 19-12269-CSS             Doc 691         Filed 03/03/20     Page 1 of 13




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                         )
In re:                                                   )      Chapter 11
                                                         )
MTE HOLDINGS LLC, et al., 1                              )      Case No. 19-12269 (CSS)
                                                         )
                         Debtors.                        )      Jointly Administered
                                                         )
                                                         )      Objection Deadline:
                                                         )      March 17, 2020, at 4:00 p.m. (ET)
                                                         )      Hearing Date:
                                                         )      March 31, 2020, at 11:00 a.m. (ET)
                                                         )

           DEBTORS’ MOTION FOR ENTRY OF ORDER (I) AUTHORIZING
         THE DEBTORS TO PAY CERTAIN PREPETITION FEES OF A CRITICAL
                 VENDOR AND (II) GRANTING RELATED RELIEF

         The debtors and debtors in possession (collectively, the “Debtors”) in the above-

captioned Chapter 11 cases (the “Chapter 11 Cases”) respectfully state as follows in support of

this motion (the “Motion”):

                                         RELIEF REQUESTED

         1.      The Debtors submit this Motion 2 pursuant to sections 105(a) and 363 of Title 11

of the United States Code, (as amended, the “Bankruptcy Code”), rule 6004 of the Federal Rules

of Bankruptcy Procedure (the “Bankruptcy Rules”), and rule 9013-1 of the Local Rules of

Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of

Delaware (the “Local Rules”) requesting an order, substantially in the form attached hereto as

Exhibit A (the “Proposed Order” ): (i) authorizing, but not directing, the Debtors, in a reasonable


1
          The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax
identification number, are: MTE Holdings LLC. (7894); MTE Partners LLC. (1158); Olam Energy Resources I LLC
(0770); MDC Energy LLC (9140); MDC Texas Operator LLC (1087); Ward I, LLC (6817); and MDC Reeves
Energy LLC (3644). The Debtors’ address is 280 East 96th Street, Suite 210, Indianapolis, Indiana 46240.
2
          Capitalized terms not otherwise defined in this Section shall have the meanings ascribed to such terms
below.
                  Case 19-12269-CSS       Doc 691      Filed 03/03/20    Page 2 of 13




exercise of their business judgment, to pay the outstanding prepetition fees of Cawley, Gillespie

and Associates, Inc. (“CG&A” or the “Critical Vendor”), in the amount of $190,613.75 (the

“CG&A Fee”), so that CG&A will complete and deliver the critically-necessary 2019 year-end

oil and gas reserve report (the “2019 Reserve Report”), without which the Debtors cannot

reorganize, obtain debtor-in-possession financing, or access capital markets, and (ii) granting

related relief.

                                   JURISDICTION AND VENUE

        2.         The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334

and the Amended Standing Order of Reference from the United States District Court for the

District of Delaware, dated as of February 29, 2012. This matter is a core proceeding within the

meaning of 28 U.S.C § 157(b)(2). Pursuant to Local Rule 9013-1(f), the Debtors consent to the

entry of a final order by the Court in connection with this Application to the extent that it is later

determined that the Court, absent consent of the parties, cannot enter final orders or judgments in

connection herewith consistent with Article III of the United States Constitution.

        3.         Venue in this Court is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

        4.         The statutory and legal bases for the relief requested herein are sections 105(a)

and 363 of the Bankruptcy Code, Bankruptcy Rule 6004, and Local Rule 9013-1.

                                           BACKGROUND

        A.         General Background.

        5.         On October 22, 2019, Debtor MTE Holdings LLC filed a voluntary petition for

relief under chapter 11 of the Bankruptcy Code in this Court. Subsequently, on October 23,

2019, Debtors Olam Energy Resources I LLC and MTE Partners LLC filed voluntary petitions

for relief under chapter 11. The remaining debtors, including MDC Energy LLC (“MDC”), filed

chapter 11 petitions on November 8, 2019 (the “Petition Date”).


                                                   2
             Case 19-12269-CSS          Doc 691      Filed 03/03/20     Page 3 of 13




       6.       A detailed description of the Debtors, and their businesses, and the facts and

circumstances supporting this Motion and the Debtors’ bankruptcy petitions are set forth in

greater detail in the Declaration of Mark Siffin, Chief Executive Officer of MDC Energy LLC in

Support of Chapter 11 Petitions and First Day Motions (the “First Day Declaration”) [D.I. 50].

This Motion incorporates by reference the facts set forth in the First Day Declaration as if fully

set forth herein. Additional facts specific to this Motion are set forth below.

       B.       The Debtors’ Reliance on CG&A to Produce Reserve Reports.

       7.       Since 2014, the Debtors have relied on CG&A to produce valuation reports (the

“Reserve Reports”) on the Debtors’ oil and gas reserves (the “Reserves”). MDC does not have a

written contract or engagement agreement with CG&A, but instead it maintains an ongoing

professional relationship with CG&A and hires CG&A on a project-by-project basis. CG&A

engineering employees typically bill at $430 per hour, and technical analysts bill at $310 per

hour. Any expenses incurred by CG&A are billed at cost. CG&A typically produces two

Reserve Reports a year. The most recent Reserve Report produced by CG&A and delivered to

the Debtors is a mid-year report dated as of July 1, 2019. A copy of that report is attached hereto

as Exhibit B.

       8.       Preparation of each Reserve Report requires CG&A to collect and organize the

Reserve data and then calculate the net present value based on the information collected.

Historically, the Debtors have used the Reserve Reports for various business purposes, including

to obtain financing from lenders, based on the embedded information concerning the value of the

Debtors’ oil and gas holdings. In particular, because the Reserves are often used as collateral,

lenders base their decision to advance funds on the reported value of the Reserves listed in the

Reserve Report. Reserve Reports are also relied upon by other stakeholders and potential




                                                 3
                Case 19-12269-CSS        Doc 691     Filed 03/03/20    Page 4 of 13




counterparties to determine whether to do business with the Debtors and the terms on which they

are willing to do so.

          9.     As such, the existence of a current and accurate Reserve Report is critical to the

success of an oil and gas debtor’s chapter 11 restructuring case. Without the information that the

2019 Reserve Report will include, the Debtors will not have the capability to assess the value of

its assets and business prospects. Nor will it be able to assess realistically the amount of debt it

can service as part of an exit strategy. The lack of this capability will impede the Debtors’

ability to formulate and execute a successful chapter 11 plan.

          10.    The importance of the 2019 Reserve Report is supported by the requests from the

Debtors’ largest creditors. Over the past several weeks, Natixis, New York Branch (“Natixis”),

BMO Harris Bank, N.A. (“BMO”), Riverstone Credit Management, LLC (“Riverstone”, and,

together with Natixis and BMO, the “Prepetition Secured Lenders”), and the Ad Hoc Committee

of Service Providers (the “Ad Hoc Committee”) have all requested to review the 2019 Reserve

Report.

          11.    Because of this, the Debtors believe that the delivery of the 2019 Reserve Report

may be the most important service it currently demands from its contractors and vendors.

          12.    Although CG&A has begun preparing the 2019 Reserve Report, CG&A has

informed the Debtors that it will not complete its work or release the 2019 Reserve Report until

the Debtors pay all of CG&A’s fees, including those fees that were invoiced

prepetition. CG&A’s invoices for its outstanding fees are attached hereto as Exhibit C. As

shown in Exhibit C, in addition to a prepetition amount of $190,401.25, CG&A estimates that it

will incur an additional $77,400 in postpetition fees (inclusive of the $37,524.50 postpetition

amount listed on the exhibit) in connection with its completion of the 2019 Reserve Report.




                                                 4
             Case 19-12269-CSS         Doc 691      Filed 03/03/20    Page 5 of 13




                             BASIS FOR RELIEF REQUESTED

       A.      Payment of the CG&A Fee Is Appropriate
               Under Bankruptcy Code Section 363(b)(1).

       13.     Payment of the CG&A Fee should be permitted pursuant to Bankruptcy Code

section 363(b)(1), which empowers the Court to allow a debtor to “use, sell, or lease, other than

in the ordinary course of business, property of the estate” so long as a debtor’s decision to use,

sell, or lease assets outside the ordinary course of business is based upon the debtor’s sound

business judgment. 11 U.S.C. § 363(b)(1). See, e.g., In re Martin, 91 F.3d 389, 395 (3d Cir.

1996) (citing In re Schipper, 933 F.2d 513, 515 (7th Cir. 1991)); Comm. of Equity Sec. Holders

v. Lionel Corp. (In re Lionel Corp.), 722 F.2d 1063, 1070 (2d Cir. 1983); In re Abbotts Dairies

of Pa., Inc., 788 F.2d 143, 149-50 (3d Cir. 1986) (implicitly adopting the “sound business

purpose” test of Lionel Corp. and requiring good faith); In re Montgomery Ward Holding Corp.,

242 B.R. 147, 153 (D. Del. 1999); In re Del. & Hudson Ry. Co., 124 B.R. 169, 176 (D. Del.

1991) (concluding that the Third Circuit adopted the “sound business purpose” test in the Abbotts

Dairies decision); see also In re Chateaugay Corp., 973 F.2d 141, 143 (2d Cir. 1992) (holding

that a judge determining a section 363(b) application must find from the evidence presented

before him or her a good business reason to grant such application); In re Glob. Crossing Ltd.,

295 B.R. 726, 743 (Bankr. S.D.N.Y. 2003); In re Ionosphere Clubs, Inc., 100 B.R. 670, 675

(Bankr. S.D.N.Y. 1989) (noting the standard for determining a section 363(b) motion is “a good

business reason”). Here, obtaining the 2019 Reserve Report is undoubtedly a proper exercise of

the Debtors’ business judgment – it is the key with which to unlock future financing and stabilize

the Debtors’ operations.

       14.     In addition, should the Debtors refuse to pay the CG&A Fee, they will need to

hire a new consulting firm to prepare a year-end Reserve Report, and the Debtors have



                                                5
             Case 19-12269-CSS         Doc 691      Filed 03/03/20    Page 6 of 13




concluded in their sound business judgment that doing so would not be in the best interests of

MDC or the Debtors. Hiring a new petroleum consultant would be a duplicative use of the

estate’s limited resources and further delay production of a year-end reserve report. Also,

CG&A has an outstanding industry reputation, and the Debtors’ lenders have relied upon past

Reserve Reports produced by CG&A without issue. Therefore, the Debtors have good reason to

believe that paying the CG&A Fee is the most cost-efficient, most expeditious and least wasteful

method of obtaining the much-needed 2019 Reserve Report.

       15.     Also, courts emphasize that the business judgment rule is not an onerous standard

and may be satisfied “as long as the proposed action appears to enhance the debtor’s estate.”

Crystalin, L.L.C. v. Selma Props. Inc. (In re Crystalin, L.L.C.), 293 B.R. 455, 463-64 (B.A.P. 8th

Cir. 2003) (quoting Four B. Corp. v. Food Barn Stores, Inc. (In re Food Barn Stores, Inc.), 107

F.3d 558, 566 n.16 (8th Cir. 1997) (emphasis in original, internal alterations and quotations

omitted)). Courts require only that the debtors “show that a sound business purpose justifies

such actions.” In re Montgomery Ward Holding Corp., 242 B.R. at 153 (citations omitted); see

also In re Phx. Steel Corp., 82 B.R. 334, 335-36 (Bankr. D. Del. 1987); In re Adelphia

Commc’ns Corp., Case No. 02-41729, 2003 WL 22316543, at *31 (Bankr. S.D.N.Y. Mar. 4,

2003); In re Lionel Corp., 722 F.2d at 1071.         Further, “[w]here the debtor articulates a

reasonable basis for its business decisions (as distinct from a decision made arbitrarily or

capriciously), courts will generally not entertain objections to the debtor’s conduct.” In re

Johns-Manville Corp., 60 B.R. 612, 616 (Bankr. S.D.N.Y. 1986) (citation omitted); see also In

re Tower Air, Inc., 416 F.3d 229, 238 (3d Cir. 2005) (stating that “[o]vercoming the

presumptions of the business judgment rule on the merits is a near-Herculean task”); In re

AbitibiBowater, 418 B.R. 815, 831 (Bankr. D. Del. 2009) (the business judgment standard is “not




                                                6
             Case 19-12269-CSS          Doc 691      Filed 03/03/20    Page 7 of 13




a difficult standard to satisfy”). For the reasons cited herein, the Debtors’ decision to pay

outstanding, prepetition fees to a critical vendor who is withholding the certified 2019 Reserve

Report, without which the Debtors cannot satisfy the Prepetition Secured Lenders’ and Ad Hoc

Committee’s repeated requests for information on the valuation of the Reserves and cannot

obtain future financing, is a sound and reasonable exercise of the Debtors’ business judgment,

qualifies for approval under section 363(b), and will enhance the value of the Debtors’ estates.

       B.      Payment of the CG&A Fee Is Appropriate
               Under Bankruptcy Code Section 363(c).

       16.     In the alternative, the Debtors submit that payment of the CG&A Fee is

appropriate pursuant to Bankruptcy Code section 363(c). Section 363(c) of the Bankruptcy Code

authorizes a debtor in possession operating its business pursuant to section 1108 of the

Bankruptcy Code to “enter into transactions . . . in the ordinary course of business without notice

or a hearing, and may use property of the estate in the ordinary course of business without notice

or a hearing.”    11 U.S.C. § 363(c)(1).     In determining whether a transaction qualifies as

“ordinary course,” the Third Circuit has adopted the “horizontal” dimension test (i.e., whether

“from an industry-wide perspective, the transaction is of the sort commonly undertaken by

companies in that industry”) and “vertical” dimension test (i.e., whether the transaction is

consistent with the reasonable expectations of “hypothetical creditors”). In re Roth Am., Inc.,

975 F.2d 949, 953 (3d Cir. 1992). “The touchstone of ‘ordinariness’ is . . . the interested parties’

reasonable expectations of what transactions the debtor in possession is likely to enter in the

course of its business.” Id. (citing In re James A. Phillips, Inc., 29 B.R. 391, 394 (S.D.N.Y.

1983)); see also In re Nellson Nutraceutical, Inc., 369 B.R. 787, 797 (Bankr. D. Del. 2007) (“[A]

debtor’s pre-petition business practices and conduct is the primary focus of the vertical

analysis.”); In re Blitz U.S.A., Inc., 475 B.R. 209, 214 (Bankr. D. Del. 2012) (same). Once the



                                                 7
                Case 19-12269-CSS               Doc 691        Filed 03/03/20         Page 8 of 13




transaction satisfies the Roth factors and has been deemed an ordinary course transaction, it need

only “satisfy the relatively light evidentiary burden of establishing that the Debtors made a

business judgment in good faith upon a reasonable basis” to warrant Court approval. Id. at 800.

         17.      Here, payment for and receipt of the 2019 Reserve Report is a typical, recurring

business transaction that is critical to ensuring access to sources of financing. Without a certified

2019 Reserve Report, it will be nearly impossible for the Debtors to obtain financing from banks

and other financial institutions and to continue to operate as viable businesses.

         18.      Indeed, the contemplated payment satisfies both prongs of the Roth test. Payment

for and receipt of certified reserve reports is an industry-wide practice, and lenders often require

constant updates on the value of reserves because reserves are often a form of collateral for

loans. As such, payment of the CG&A Fee satisfies the horizontal prong. Furthermore, existing

lenders and creditors have already made clear that they must review the 2019 Reserve Report

and have repeatedly demanded access to it. Obtaining the 2019 Reserve Report should not be

controversial – these reserve reports are commonly purchased annually or semiannually. The

Prepetition Secured Parties and Ad Hoc Committee also expect to see the 2019 Reserve Report

as soon as possible, and, in keeping with these expectations, the Debtors seek to deliver it.

Therefore, both the vertical and horizontal prongs of the Roth test are satisfied.

         19.      With Roth satisfied, the Debtors need only demonstrate that paying the CG&A

Fee is within the scope of its business judgment. 3 For the reasons cited herein, paying the

CG&A Fee is a proper exercise of the Debtors’ business judgment: the prompt payment of the

3
          “[I[f the Court determines that a transaction is in the ordinary course of a debtor's business, the Court will
not entertain an objection to the transaction, provided that the conduct involves a business judgment made in good
faith upon a reasonable basis and within the scope of authority under the Bankruptcy Code…Put another way, the
Court will not disturb a transaction within the ordinary course of business if the trustee can articulate reasons for his
conduct (as distinct from a decision made arbitrarily or capriciously).” In re Nellson Nutraceutical, Inc., 369 B.R. at
797 (citing In re Curlew Valley Associates, 14 B.R. 506, 513 n. 11a (Bankr. D. Utah 1981)(internal quotations and
citations omitted).



                                                           8
                Case 19-12269-CSS               Doc 691        Filed 03/03/20         Page 9 of 13




CG&A Fee is the only way to obtain the 2019 Reserve Report and, in turn, allow the Debtors to

obtain and maintain their financing. Also, the contemplated payment for the 2019 Reserve

Report is within the Debtors’ ordinary course of business because it is a recurring, (being annual

or semiannual), ordinary, and critically-necessary transaction for the Debtors. 4                         Unless the

Debtors have the authority to pay the 2019 Reserve Report, their business will suffer irreparable

harm. 5 For the reasons stated herein, payment of the CG&A Fee is exactly the type of ordinary

course transaction that falls within the purview of section 363(c).

         C.       Payment of the CG&A Fee is Appropriate Under
                  Bankruptcy Code Section 105(a).

         20.      Finally, the Debtors submit that payment of the CG&A Fee is necessary and is

authorized under section 105(a) of the Bankruptcy Code pursuant to the “necessity of payment”

doctrine, which “recognizes the existence of the judicial power to authorize a debtor in a

reorganization case to pay prepetition claims where such payment is essential to the continued

operation of the debtor.” In re Ionosphere Clubs, Inc., 98 B.R. 174, 176 (Bankr. S.D.N.Y.

1989). Courts have recognized that it is appropriate to authorize the payment of prepetition

obligations, including payments to critical vendors, such as CG&A, where necessary to protect

and preserve the estate. See, e.g., Czyzewski v. Jevic Holding Corp., 137 S. Ct. 973, 985 (2017)

4
         See also In re Roth Am., Inc., 975 F.2d at 952 (“Section 363 is designed to strike [a] balance, allowing a
business to continue its daily operations without excessive court or creditor oversight and protecting secured
creditors and others from dissipation of the estate’s assets.”) (citations omitted); In re Vision Metals, Inc., 325 B.R.
138, 145 (Bankr. D. Del. 2005) (same). Included within the purview of section 363(c) of the Bankruptcy Code is a
debtor’s ability to continue “routine transactions” necessitated by a debtor’s business practices. See, e.g., In re
Nellson Nutraceutical, Inc., 369 B.R. at 796 (citations omitted) (noting that courts have been reluctant to interfere in
a debtor’s making of routine, day-to-day business decisions).
5
         Numerous courts in this District have authorized similar relief to that requested herein. See, e.g., In re
Pernix Sleep, Inc., Case No. 19-10323 (CSS) (Bankr. D. Del. Feb. 21, 2019); In re BPS US Holdings Inc., Case No.
16-12373 (KJC) (Bankr. D. Del. Nov. 28, 2016) (authorizing payment of prepetition amounts owed to critical
vendors); In re Chaparral Energy, Inc., Case No. 16-11144 (LSS) (Bankr. D. Del. May 11, 2016) (same); In re
Verso Corp., Case No. 16-10163 (KG) (Bankr. D. Del. Feb. 23, 2016) (same); In re Quiksilver, Inc., Case No. 15-
11880 (BLS) (Bankr. D. Del. Oct. 28, 2015) (same); In re Allied Nevada Gold Corp., Case No. 15-10503 (MFW)
(Bankr. D. Del. Apr. 15, 2015) (same); In re OnCure Holdings, Inc., Case No. 13-11540 (KG) (Bankr. D. Del. July
24, 2013) (same).



                                                           9
             Case 19-12269-CSS         Doc 691       Filed 03/03/20   Page 10 of 13




(noting that courts “have approved…‘critical vendor’ orders that allow payment of essential

suppliers’ prepetition invoices”). The doctrine of necessity “recognizes the existence of the

judicial power to authorize a debtor in a reorganization case to pay prepetition claims where such

payment is essential to the continued operation of the debtor.” In re Ionosphere Clubs, Inc., 98

B.R. at 176; see also In re Just for Feet, Inc., 242 B.R. 821, 826 (D. Del. 1999) (stating that

where the debtor “cannot survive” absent payment of certain prepetition claims, the doctrine of

necessity should be invoked to permit payment); In re Sharon Steel Corp., 159 B.R. 730, 736

(Bankr. W.D. Pa. 1993) (noting that courts grant debtors the authority to pay certain prepetition

claims “where the payment is necessary to permit the effectuation of the rehabilitative purposes

of the Bankruptcy Code”). See also In re Just For Feet, Inc., 242 B.R. at 826 (approving

payment of key inventory suppliers’ prepetition claims when such suppliers could destroy

debtor’s business by refusing to deliver new inventory on eve of debtor’s key sales season); see

also Official Comm. of Unsecured Creditors of Motor Coach Indus. Int’l v. Motor Coach Indus.

Int’l (In re Motor Coach Indus. Int’l), Case No. 09-078-SLR, 2009 WL 330993, at *2 n.5 (D.

Del. Feb. 10, 2009); In re Columbia Gas Sys., Inc., 171 B.R. 189, 191-92 (Bankr. D. Del. 1994).

As noted previously, without making this critical CG&A Fee payment, the Debtors cannot

moved forward in the bankruptcy process, cannot obtain post-petition debtor-in-possession

financing, cannot satisfy lender and creditor requests, and cannot emerge from bankruptcy.

       21.     Under section 105(a) of the Bankruptcy Code, the Court has expansive equitable

powers to fashion any order or decree that is in the interest of preserving or protecting the value

of the Debtors’ assets. See In re Combustion Eng’g, Inc., 391 F.3d 190, 236 (3d Cir. 2004)

(citation omitted) (noting that section 105 of the Bankruptcy Code “has been construed to give a

bankruptcy court ‘broad authority’ to provide equitable relief appropriate to assure the orderly




                                                10
             Case 19-12269-CSS         Doc 691       Filed 03/03/20   Page 11 of 13




conduct of reorganization proceedings”); In re Nixon, 404 F. App’x 575, 578 (3d Cir. 2010)

(citation omitted) (“It is well settled that the court’s power under § 105(a) is broad.”); In re

Nortel Networks, Inc., 532 B.R. 494, 554 (Bankr. D. Del. 2015) (citations omitted) (“The Third

Circuit has construed [section 105 of the Bankruptcy Code] to give bankruptcy courts ‘broad

authority’ to provide appropriate equitable relief to assure the orderly conduct of reorganization

proceedings, and to ‘craft flexible remedies that, while not expressly authorized by the Code,

effect the result the Code was designed to obtain.’”); see also In re Chinichian, 784 F.2d 1440,

1443 (9th Cir. 1986) (citation omitted) (“Section 105 sets out the power of the bankruptcy court

to fashion orders as necessary pursuant to the purposes of the Bankruptcy Code.”). Approving

payment of the CG&A Fee is well-within this Court’s equitable powers, as without the 2019

Reserve Report, the Debtors are unable to satisfy the Prepetition Secured Parties’ and Ad Hoc

Committee’s demands and are unable to obtain postpetition financing and negotiate a plan of

reorganization.

       22.     Here, there is no dispute among the Debtors, the Prepetition Secured Parties, or

the Ad Hoc Committee that it is necessary for the Debtors to have immediate access to the 2019

Reserve Report to bring about a timely, successful reorganization. Accordingly, pursuant to

section 105(a) of the Bankruptcy Code and the doctrine of necessity, the Court is empowered to

grant the relief requested herein.

                  WAIVER OF STAY UNDER BANKRUPTCY RULE 6004(h)

       23.     Given the nature of the relief requested herein, the Debtors respectfully request a

waiver of (a) the notice requirements under Bankruptcy Rule 6004(a) and (b) the 14-day stay

under Bankruptcy Rule 6004(h), to the extent that either rule is applicable.




                                                11
             Case 19-12269-CSS         Doc 691       Filed 03/03/20   Page 12 of 13




                          DEBTORS’ RESERVATION OF RIGHTS

       24.     Nothing contained herein is intended or should be construed as an admission as to

the validity of any claim against the Debtors, a waiver of the Debtors’ rights to dispute any

claim, or an approval or assumption of any agreement, contract, or lease under Bankruptcy Code

section 365. Likewise, if this Court grants the relief sought herein, any payment made pursuant

to the Court’s order is not intended and should not be construed as an admission as to the validity

of any claim or a waiver of the Debtors’ rights to dispute such claim subsequently.

                                            NOTICE

       25.     Notice of this Motion shall be given to (a) the Office of the United States Trustee

for the District of Delaware, (b) the Debtors’ thirty (30) largest unsecured creditors on a

consolidated basis, (c) counsel to Natixis and counsel to BMO, (d) counsel to Riverstone, (e) the

United States Attorney’s Office for the District of Delaware, (f) counsel to the Ad Hoc

Committee; (g) the Internal Revenue Service, (h) the Securities and Exchange Commission, (i)

any party that has requested notice pursuant to Bankruptcy Rule 2002 as of the time of service,

and (j) any other party required to be provided notice under Local Rule 9013-1. Due to the

nature of the relief requested herein, the Debtors submit that no other or further notice need be

provided.




                          [Remainder of Page Intentionally Left Blank]




                                                12
             Case 19-12269-CSS        Doc 691          Filed 03/03/20   Page 13 of 13




       WHEREFORE, for the reasons set forth herein, the Debtors respectfully request that the

Court (a) enter the Proposed Order substantially in the form annexed as Exhibit A hereto

granting the relief requested in the Motion, and (b) grant such other and further relief as may be

just and proper.


Dated: March 3, 2020
Wilmington, Delaware                    /s/ Daniel B. Butz
                                        Robert J. Dehney (No. 3578)
                                        Eric D. Schwartz (No. 3134)
                                        Daniel B. Butz (No. 4227)
                                        Brett S. Turlington (No. 6705)
                                        MORRIS, NICHOLS, ARSHT & TUNNELL LLP
                                        1201 North Market Street, 16th Floor
                                        P.O. Box 1347
                                        Wilmington, Delaware 19899-1347
                                        Telephone: (302) 658-9200
                                        Facsimile: (302) 658-3989
                                        Email: rdehney@mnat.com
                                                 eschwartz@mnat.com
                                                 dbutz@mnat.com
                                                 bturlington@mnat.com

                                        - and -

                                        Andrew K. Glenn (admitted pro hac vice)
                                        Matthew B. Stein (admitted pro hac vice)
                                        David J. Mark (admitted pro hac vice)
                                        KASOWITZ BENSON TORRES LLP
                                        1633 Broadway
                                        New York, New York 10019
                                        Telephone: (212) 506-1700
                                        Facsimile: (212) 506-1800
                                        Email: AGlenn@kasowitz.com
                                                MStein@kasowitz.com
                                                DMark@kasowitz.com

                                        CO-COUNSEL AND PROPOSED COUNSEL FOR
                                        DEBTORS AND DEBTORS IN POSSESSION




                                                  13
